Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/20 and 03/31/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

2.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of ground engaging units”, “a working unit”, “one sensor”, “an orientation detector”, “a center-pivot implement”, “an operator input device”, in claims 1-13 and 17-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “a plurality of ground engaging units”, “a working unit”, “one sensor”, “an orientation detector”, “a center-pivot implement”, “an operator input device”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a plurality of ground engaging units”, “a working unit”, “one sensor”, “an orientation detector”, “a center-pivot implement”, “an operator input device”, coupled with functional language “supporting the main frame”, “configured to engage crops”, “having a field of view”, “configured to generate”, “configured such that the draft tongue can be selectively pivoted”, “configured such that a human operator may manually input orientation instructions”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-13 and 17-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “a plurality of ground engaging units” are shown as being a plurality of wheels (Paragraphs 0019-0020 and Figures 1-4 of the publication to the instant application). The “working unit” is shown as being implemented by a cutting head, hay pickup device, or other towed implements such as soil conditioning tools, saws, sprayers and the like (Paragraph 0021 of the publication to the instant application). The “one sensor” is shown as being implemented by one of a camera, ultrasonic sensors, infrared sensors, laser sensors, and others used to detect the crops (Paragraph 0029 of the publication to the instant application). The “orientation detector” is shown as being implemented by an angle sensor (Paragraph 0058 of the publication to the instant application). “A center-pivot implement” is shown as being a center pivot mower conditioner (Paragraph 0028 and Figure 1 of the publication to the instant application). “An operator input device” is shown as being implemented by a control panel with a display (Paragraphs 0053-0056 and Figure 11 of the publication to the instant application). 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.) Claim(s) 1-2, 4, 11-12, 16-18 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Allen et al. (US Patent No.: 4365268).

With regard to Claim 1, Allen et al. disclose a drawn agricultural implement (A tractor 10 pulls an agricultural implement, such as a planter 12 with a hitch 14, via a drawbar 16, Abstract; Figures 1-4; Column 2, Lines 19-24), comprising: 
a main frame (Planter frame 20, Figure 1; Column 2, Lines 19-24); 
a plurality of ground engaging units (tires/wheels) supporting the main frame from a ground surface (See tires/wheels supporting the planter frame 20, Figure 1); 
a working unit (planter 12) supported from the main frame (planter frame 20) and configured to engage crops as the implement moves in a forward direction across the ground surface (The planter 12 is an agricultural implement that can be used to engage crops, Figures 1-3; Column 2, Lines 19-50); 
a draft tongue (hitch 14 and drawbar 16) extending from the main frame for attachment to a tractor (See hitch 14 and the drawbar 16 that connect the assembly 22 to a tractor 10, Figure 1; Column 2, Lines 19-50); and 
at least one sensor having a field of view (TV camera 56 has a field of view, Figures 1-3; Column 2, Line 51 to Column 3, Line 6), wherein the sensor is supported by at least one of the draft tongue, the main frame and the working unit (TV camera 56 is pivotally mounted via camera mount assembly 58 on the end of planter frame 20 opposite the end of the planter frame 20, Figure 1; Column 2, Line 51 to Column 3, Line 6), and wherein the sensor (tv camera 56) is movable (pivotable) relative to the at least one of the draft tongue, the main frame and the working unit to reposition the field of view (As mentioned, the TV camera 56 is pivotally (movable) mounted via camera mount assembly 58 on the end of planter frame 20 opposite the end of the planter frame 20, Figure 1; Column 2, Line 51 to Column 3, Line 6).

In regard to Claim 2, Allen et al. disclose the drawn agricultural implement of claim 1, wherein: 
the field of view of the sensor (video camera) is defined relative to the draft tongue (hitch and drawbar) (The camera’s field of view is relative to the hitch and drawbar, Figure 1); and 
the sensor is supported such that the field of view relative to the draft tongue may be repositioned based on an orientation of the working unit relative to the draft tongue (Now, if a steering change is made, then the tractor 10 turns relative to planter 12 and the angle between the drawbar 16 and the planter hitch 14 changes accordingly. This causes the shaft 40 of potentiometer 36 to rotate relative to its housing 38, thus changing the voltage at its tap terminal. For example, the potentiometer 36 can be connected so that for a right-hand turn of the tractor, (viewing FIG. 1), the voltage increases at the tap terminal of potentiometer 36, thus increasing the voltage at the (+) terminal of amplifier 102. The current through servo motor 82 rotates the servo motor 82 and the camera 56 to the right, viewing FIG. 1, Figure 1; Column 3, Line 63 to Column 4, Line 20). 


With regard to Claim 4, Allen et al. disclose the drawn agricultural implement of claim 1, wherein: 
the sensor is supported from the at least one of the draft tongue, the main frame and the working unit such that the field of view is primarily forward facing (The camera 56 is forward facing, Figures 1-4), and the sensor is pivotable about at least one primarily vertically extending first axis to allow the primarily forward facing field of view of the sensor to be adjusted about the first axis (TV camera 56 is pivotally mounted via camera mount assembly 58 on the end of planter frame 20 opposite the end of the planter frame 20, Figure 1; Column 2, Line 51 to Column 3, Line 6. A steady state condition may be defined wherein the camera 56 is aimed parallel to the longitudinal axis of the tractor 10 and wherein no steering changes are made. Now, if a steering change is made, then the tractor 10 turns relative to planter 12 and the angle between the drawbar 16 and the planter hitch 14 changes accordingly. This causes the shaft 40 of potentiometer 36 to rotate relative to its housing 38, thus changing the voltage at its tap terminal. For example, the potentiometer 36 can be connected so that for a right-hand turn of the tractor, (viewing FIG. 1), the voltage increases at the tap terminal of potentiometer 36, thus increasing the voltage at the (+) terminal of amplifier 102. The current through servo motor 82 rotates the servo motor 82 and the camera 56 to the right, viewing FIG. 1, Figure 1; Column 3, Line 41 to Column 4, Line 20; Claims 1 and 4-6). 

With regard to Claim 11, Allen et al. disclose the drawn agricultural implement of claim 1, wherein: the sensor (tv camera 56) is supported on a sensor mount (camera mount assembly 58) including a gear mechanism (gear motor) and an actuator (motors and circuit ) for automated movement of the gear mechanism to pivot the sensor mount about at least one primarily vertical first axis (A TV camera 56 is pivotally mounted via camera mount assembly 58 on the end of planter frame 20 opposite the end of the planter frame 20 which supports the marker 18. Referring now to FIG. 4, camera mount assembly 58 includes a frame 60 bolted to planter frame 20 and extending upwardly therefrom. The frame 60 includes upper, middle and lower cross-members 62, 64 and 66, respectively. Upper member 62 supports a pair of bearing assemblies 68 and 70 on either side thereof. The bearings 68 and 70 rotatably receive a shaft 72 extending from camera platform 74. A torque limiting slip coupling 76 couples the lower end of shaft 72 to an upper end of shaft 78. Shaft 78 is connected via a set screw to the drive shaft 80 which extends from a D.C. gear motor or servo motor 82. The housing of gear motor 82 is bolted onto the lower surface of middle cross-member 64. A bracket 84 is bolted to cross-member 64 and to the gear motor housing, Column 2, Lines 51-68; Figure 4). 

Regarding Claim 12, Allen et al. disclose the drawn agricultural implement of claim 1, wherein: the sensor (video camera) is located ahead of and above the working unit (The TV camera 56 is pivotally mounted via camera mount assembly 58 on the end of planter frame 20 opposite the end of the planter frame 20 which supports the marker 18. The camera mount assembly 58 (on which is mounted the camera 56) includes a frame 60 bolted to planter frame 20 and extending upwardly therefrom, Figures 1, 4; Column 2, Lines 51-67).

In regard to Claim 16, Allen et al. disclose the drawn agricultural implement of claim 1, wherein: the sensor includes a camera (As discussed above, the sensor is a video camera, Column 2, Lines 51-67).

With regard to Claim 17, Allen et al. disclose the drawn agricultural implement of claim 1, further comprising: an actuator configured to move the sensor (pivot the sensor/video camera) relative to the at least one of the draft tongue, the main frame and the working unit to thereby reposition the field of view; and a controller configured to generate a command signal to the actuator to move the sensor at least in part in response to one or more monitored parameters representative of a position of the field of view (A video camera pivotally mounted on the implement for converting an image of the mark to electrical image signals indicative thereof; control means for aiming the camera in a first predetermined direction with respect to the vehicle, the control means comprising implement angle sensing means for generating an implement angle signal representing an angle between the vehicle and the implement, circuit means for generating control signals as a function of the implement angle signals and servo means responsive to the control signals for rotating the camera relative to the implement; and display means mounted on the vehicle and coupled to the camera for displaying to the operator an image corresponding to the electrical image signals, Claim 7). 

Regarding Claim 18, Allen et al. disclose the drawn agricultural implement of claim 17, further comprising: an operator input device configured such that a human operator may manually input orientation instructions to control repositioning of the field of view (A guidance aid for assisting an operator in guiding a motorized vehicle pulling an implement pivotally attached thereto, the guidance aid comprising:
means attached to the implement for creating a mark in a terrain surface; a video camera pivotally mounted on the implement for converting an image of the mark to electrical image signals indicative thereof; display means mounted on the vehicle and coupled to the camera for displaying to the operator an image corresponding to the electrical image signals; and control means for aiming the camera in a first predetermined direction with respect to the vehicle, the control means comprising implement angle sensing means for generating implement angle signals representing an angle between the vehicle and the implement, camera angle sensing means for generating camera angle signals representing an angle between the camera and the implement, circuit means for comparing the implement and camera angle signals and for generating an error signal as a function thereof, and servo means responsive to the error signals for rotating the camera relative to the implement to reduce the magnitude of the error signals, Claims 7 and 20. As the operator guides/drives the motorized vehicle, this repositions the field of view of the camera). 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.) Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US Patent No.: 4365268) as applied to claim 1 above, and further in view of Luoma (US Pub No.: 2017/0150018A1).

In regard to Claim 9, Allen et al. do not explicitly disclose the drawn agricultural implement of claim 1, wherein: the sensor is supported on a sensor mount including a four-bar linkage and an actuator for automated movement of the four-bar linkage to pivot the sensor mount about at least one primarily vertical first axis. Luoma teaches of a sensor supported on a sensor mount including a four-bar linkage and an actuator for automated movement of the four-bar linkage to pivot the sensor mount about at least one primarily vertical first axis, 
(Luoma teaches of a camera stand that comprises a base portion that may seat on or be suitably anchored on a floor surface, boat, dock, table, rail, vehicle, or other support structure. A horizontally and vertically adjustable linkage extends from the base portion and has the camera positioned at an end of the linkage. Means are provided for keeping the camera at a specific angle from horizontal as the adjustable linkage moves the camera about. Means are provided to provide joints in the linkage that have suitable resistance to unintended movement by gravity, wind or other forces and for which resistance to unintended movement is readily adjustable., Abstract of Luoma. 
Luoma teaches that the camera stand has an upright proximal link portion that is rotatable about the base portion at a first pivoting base joint, the joint providing pivoting movement at least about a vertical axis. The proximal link portion forms part of a four-bar linkage, and have two vertically separated pivoting joints with horizontal axis from which two elongate control arms extend. The two elongate control arms may extend substantially parallel from the proximal link portion to a distal link portion and connect to the distal link portion at two additional pivoting joints having horizontal axis. Thus, the proximal link portion, the two control arms, and the distal link portion form a four bar linkage. The distal link portion may have tube holder portion with a lumen extending vertically, a tube positioned in the tube holder and a camera mount at an end of the tube. A base portion 104 has the linkage 106 with a camera 20  (sensor) attached to a distal portion 108 of the linkage at a camera mount 107 (sensor mount), Paragraphs 0005, 0028-0030 of Luoma. 
It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention, to enable the drawn agricultural implement of Allen et al. to have the sensor supported on a sensor mount including a four-bar linkage and an actuator for automated movement of the four-bar linkage to pivot the sensor mount about at least one primarily vertical first axis as taught by Luoma, because it helps move the sensor/camera about while providing suitable resistance to unintended movement by gravity, wind or other forces and for which resistance to unintended movement is readily adjustable, Paragraph 0004 of Luoma). 

5.) Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US Patent No.: 4365268) in view of Luoma (US Pub No.: 2017/0150018A1) as applied to claim 9 above and further in view of Riegger et al. (US Pub No.: 2020/0262056A1).

Regarding Claim 10, Allen et al. and Luoma do not explicitly disclose the drawn agricultural implement of claim 9, wherein: the four-bar linkage is a crank-rocker linkage. Riegger et al. teach of a four-bar linkage being a crank-rocker linkage, 
(Riegger et al. disclose a robot with a base, a pivot arm, which is hinged to the base and can be pivoted about a pivot axis, wherein a pivotal mounting area can be provided at the free end of the pivot arm; at least one drive unit for driving the pivot arm and the possible support arm; as well as several links to transmit the movement onto the pivot arm and the possible support arm, Abstract and Paragraph 0001 of Riegger et al.. 
Riegger et al. teach of a coupling transmission unit consisting of at least four links forms a four-bar linkage. In the present case, a four-bar linkage is defined by two bearings—which substitute a first link—and by three further movable links. The driven link, coupled to the first bearing, is the crank, at the free end of which the coupling is pivotally disposed. The latter is, in turn, pivotally coupled to the free end of the further link, namely the pivotally coupled rocker (crank rocker linkage), wherein the other rocker joint is in turn coupled to the second bearing, Paragraphs 0003, 0024-0029 of Riegger et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Allen et al. and Luoma to have the four-bar linkage be a crank-rocker linkage as taught by Riegger et al., because it provides a quick and operationally reliable assembly of a joint bearing). 



6.) Allowable Subject Matter
Claims 3, 5-8 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697